

114 S1263 IS: Clean Energy Technology Manufacturing and Export Assistance Act of 2015
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1263IN THE SENATE OF THE UNITED STATESMay 7, 2015Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the establishment of a Clean Energy Technology Manufacturing and Export Assistance
			 Fund to assist United States businesses with exporting clean energy
			 technology products and services.
	
 1.Short titleThis Act may be cited as the Clean Energy Technology Manufacturing and Export Assistance Act of 2015. 2.Clean Energy Technology Manufacturing and Export Assistance Fund (a)DefinitionsIn this section:
 (1)Clean energy technologyThe term clean energy technology means a technology related to the production, use, transmission, storage, control, or conservation of energy that will contribute to a stabilization of atmospheric greenhouse gas concentrations through reduction, avoidance, or sequestration of energy-related emissions and—
 (A)reduce the need for additional energy supplies by using existing energy supplies with greater efficiency or by transmitting, distributing, or transporting energy with greater effectiveness through the infrastructure of the United States; or
 (B)diversify the sources of energy supply of the United States to strengthen energy security and to increase supplies with a favorable balance of environmental effects if the entire technology system is considered.
 (2)SecretaryThe term Secretary means the Secretary of Commerce. (b)Establishment (1)In generalThe Secretary shall establish a Clean Energy Technology Manufacturing and Export Assistance Fund (in this section referred to as the Fund), to be administered through the International Trade Administration.
 (2)Use of FundThe Secretary shall administer the Fund—
 (A)to promote policies that will reduce production costs and encourage innovation, investment, and productivity in the clean energy technology sector; and
 (B)to implement a national clean energy technology export strategy.
 (3)PurposeThe purpose of the Fund is to ensure that United States clean energy technology firms, including clean energy technology parts suppliers and engineering and design firms, have the information and assistance they need to be competitive and create clean energy technology sector jobs in the United States.
 (c)AssistanceThe Secretary, consistent with the National Export Initiative (established by Executive Order 13534 (75 Fed. Reg. 12,433)), shall use amounts in the Fund to provide information, tools, and other assistance to United States businesses to promote clean energy technology manufacturing and facilitate the export of clean energy technology products and services. Such assistance shall include—
 (1)developing critical analysis of policies to reduce production costs and promote innovation, investment, and productivity in the clean energy technology sector;
 (2)helping educate companies about how to tailor their activities to specific markets with respect to their product slate, financing, marketing, assembly, and logistics;
 (3)helping United States companies learn about the export process and export opportunities in foreign markets;
 (4)helping United States companies to navigate foreign markets; and (5)helping United States companies provide input regarding clean energy technology manufacturing and trade policy developments and trade promotion.
				(d)Reports to Congress
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report indicating how funds made available to carry out this section will be used to—
 (A)focus on small- and medium-sized United States businesses; (B)encourage the creation and maintenance of the greatest number of clean energy technology jobs in the United States; and
 (C)encourage the domestic production of clean energy technology products and services, including materials, components, equipment, parts, and supplies related in any way to the product or service.
 (2)Report on effectiveness of programNot later than January 1, 2019, the Secretary shall submit to Congress a report assessing the extent to which assistance provided under this section—
 (A)has been successful in— (i)developing critical analysis of policies to reduce production costs and promote innovation, investment, and productivity in the clean energy technology sector;
 (ii)increasing the competitiveness of United States clean energy technology firms in emerging markets;
 (iii)assisting United States businesses, specifically small- and medium-sized firms, with exporting clean energy technology products and services;
 (iv)creating jobs directly related to the clean energy technology sector in the United States, including specific information as to the nature, location, and duration of those jobs and the methodology used by the Secretary to compile such information; and
 (v)helping United States companies provide input regarding clean energy technology manufacturing and trade policy developments and trade promotion; and
 (B)should be continued. (e)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Secretary $15,000,000 for each of fiscal years 2015 through 2019 to carry out this section.
 (2)LimitationNo assistance provided using funds appropriated pursuant to this section shall be provided in the form of a monetary grant.